Citation Nr: 0610755	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
intervertebral disc syndrome, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for a healed fracture of the left leg.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1936 to 
September 1939 and from December 1941 to November 1945.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied increased ratings for intervertebral disc 
syndrome, evaluated as 40 percent disabling, and a healed 
fracture of the left leg, evaluated as noncompensable.  


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
has unfavorable ankylosis of the thoracolumbar spine or that 
he has had incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

2.  The veteran's service-connected healed fracture of the 
left leg is manifested by marked limitation of motion of the 
ankle.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected intervertebral disc syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2005).

2.  The criteria for a 20 percent rating, and not higher, for 
a service-connected healed fracture of the left leg have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in December 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claims by the RO in July 2004.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The July 2004 rating decision and the February 2005 statement 
of the case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for 
increased disability evaluations for intervertebral disc 
syndrome and a healed fracture of the left leg.  The February 
2005 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents, along with the May 2005 
supplemental statement of the case (SSOC), also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the claim for an increased disability 
evaluation for intervertebral disc syndrome that is being 
considered in this decision, the Board has concluded that the 
preponderance of the evidence is against this claim.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

With respect to the claim for an increased disability 
evaluation for a left ankle disorder, the Board has concluded 
that the current disability rating should be increased to 20 
percent disabling.  The effective date of the increase is not 
before the Board and that any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the Dallas 
Texas VA Medical Center (VAMC), and Dr. Miers.  The veteran 
has been afforded VA medical examinations in January 2004, 
January 2005 and April 2005 to determine the nature and 
severity of his service-connected disabilities.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Left ankle disability

Service connection for a broken left leg, healed, was granted 
in October 1948 with a noncompensable disability evaluation.  
At that time, no Diagnostic Code was assigned to this 
disability.  A May 1959 rating decision continued the 
noncompensable evaluation and assigned a Diagnostic Code of 
5299.  Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27 (2005).  This 
disability rating remained in effect until the veteran filed 
his claim for an increased evaluation in November 2003.  In 
July 2004, the RO denied his claim for an increased rating 
and assigned a Diagnostic Code of 5260.  This Diagnostic Code 
is listed as "Leg, limitation of flexion of" and the rating 
is dependent upon the measurement in degrees of flexion of 
the knee.  38 C.F.R. 4.71(a), Diagnostic Code 5260; See also 
38 C.F.R. § 4.71, Plate II.

After examination and review of the claims folder, a January 
2005 VA medical examiner stated that the healed fracture of 
the left leg involved "a fracture of the distal tibia and 
fibula, which is considered a fracture of the ankle."  Also, 
following examination and review of the claims folder in 
April 2005, the VA medical examiner described the veteran's 
disability as "a fracture of the left ankle, according to 
the records."  There is no evidence of any involvement of 
the knee.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  Based upon the VA 
medical examiner's opinion, and after consideration of all 
potentially applicable Diagnostic Codes, the Board has 
determined that Diagnostic Code 5271, limited motion of the 
ankle, more appropriately describes the veteran's current 
disability of the lower left leg/ankle.  

Diagnostic Code 5271 provides for assignment of a 10 percent 
disability rating for moderate limited motion of the ankle 
and a 20 percent rating for marked limited motion of the 
ankle.  38 C.F.R. § 4.71(a), Diagnostic Code 5271 (2005).  
Standard motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71 Plate II (2005).

Measurements taken during the April 2005 VA examination 
indicate that the veteran has 10 degrees of dorsiflexion and 
20 degrees of plantar flexion.  The VA examiner opined that 
he expected the veteran to have a 50 percent decrease in 
function with repetitive use.  In view of these findings, the 
Board finds that the veteran's limitation of motion of the 
left ankle more nearly approximates marked limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As such, the criteria for a 20 percent 
rating under Diagnostic Code 5271 have been met.  This is the 
maximum rating for limitation of motion of the ankle.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board now considers whether other Diagnostic Codes are 
applicable to the veteran's left ankle disability.

Diagnostic Code 5270 provides a 20 percent rating when the 
ankle is ankylosed in plantar flexion, less than 30 degrees; 
a 30 percent rating for ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees; and a 40 percent rating for 
ankle ankylosis in plantar flexion at more than 40 degrees or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
4.71(a) Diagnostic Code 5270 (2005).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Since the veteran demonstrated motion of the ankle 
during both the January and March 2005 VA examinations, 
assignment of a disability rating under Diagnostic Code 5270 
would not be appropriate in this case.  Consideration has 
been given to the application of 38 C.F.R. §§ 4.40 and 4.45 
as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, such an application would be inappropriate in this 
case because the next higher disability rating requires a 
finding of ankylosis, which involves absence of motion of the 
affected joint.

Because the January 2005 medical examiner stated that the 
healed fracture was of the tibia and fibula, the Board has 
considered applicability of Diagnostic Code 5262, which 
provides disability ratings where there is impairment of the 
tibia and fibula with either malunion or nonunion.  38 C.F.R. 
4.71(a) Diagnostic Code 5262 (2005).  Since there record 
contains no evidence of malunion or nonunion, assignment of a 
disability rating under Diagnostic Code 5262 would not be 
appropriate in this case.  

In sum, the evidence shows that the veteran's left ankle 
disability is manifested by, at most, marked limitation of 
motion, warranting a 20 percent rating.  

Intervertebral disc syndrome

Intervertebral disc syndrome is evaluated under Diagnostic 
Code 5243 by application of a general rating formula for 
diseases and injuries of the spine and by application of a 
formula based on incapacitating episodes as follows,:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire spine 
...............................................................
........ 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................ 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
........................ 10

Service connection for intervertebral disc syndrome was 
granted in October 1948 with a 60 percent disability 
evaluation.  In October 1952, the disability evaluation was 
reduced to 40 percent.  This disability rating remained in 
effect until the veteran filed his claim for an increased 
evaluation in November 2003.

VA medical examinations to determine the nature and extent of 
the veteran's disability of the spine were provided in 
January 2004, January 2005 and April 2005.  In considering 
these examination results along with all other evidence of 
record, the Board finds no evidence that the veteran's 
disability of the spine satisfies the criteria necessary for 
a disability rating in excess of the 40 percent rating 
currently assigned.  

Consideration has been given as to whether a higher rating 
could be assigned under Diagnostic Code 5243 for 
intervertebral disc syndrome.  However, the veteran's 
disability of the spine does not satisfy the criteria for a 
60 percent disability rating, under Diagnostic Code 5243, by 
application of the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  There is no 
competent evidence of record that any incapacitating episodes 
occurred during the last 12 months.  Indeed, each of the VA 
medical examinations states that there had been no 
incapacitating episodes in the respective preceding year.

Similarly, the veteran's disability of the spine does not 
satisfy the criteria for a rating of 50 percent under 
Diagnostic Code 5243, when applying the general formula for 
diseases and injuries to the spine.  As indicated above, the 
criteria for a 50 percent rating includes unfavorable 
ankylosis of the entire thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran demonstrated active motion of the spine 
at the January 2004, January 2005 and April 2005 VA 
examinations, and the record contains no evidence that he 
experiences ankylosis of the spine.  Furthermore, the veteran 
does not claim to suffer from immobility of the spine.  
Therefore, the veteran's disability of the spine does not 
meet the criteria for a 50 percent rating under application 
of the general formula for diseases and injuries of the 
spine.  

The Board acknowledges the July 2005 VA examination report 
that the veteran has daily back pain that is progressive and 
is exacerbated by activity such as mowing the lawn, which 
temporary decreases function by 50 percent.  The Board is 
also cognizant of the opinion of the medical examiner that 
the veteran has approximately 50 percent decrease in function 
from repetitive motion.

Consideration has been given to the application of 38 C.F.R. 
§§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See VAOPGCPREC 36-97 (1997) (holding that 
the Diagnostic Code for intervertebral disc syndrome involves 
loss of range of motion because the nerve defects and 
resulting pain associated with the injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae).  However, such an application 
would be inappropriate in this case because the next higher 
disability rating requires a finding of ankylosis, which 
involves absence of motion of the affected joint.  Since the 
veteran is currently receiving the maximum rating for 
limitation of motion of the thoracolumbar spine, application 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 does not provide for a 
disability rating higher than 40 percent.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Because all of the aforementioned VA examinations reported an 
absence of reflexes of the knees and ankles, the Board has 
considered whether the veteran's disability warrants a higher 
rating due to any objective neurological abnormalities.  
Notes under the general rating formula for disease and 
injuries of the spine direct VA to evaluate any associated 
neurologic conditions under the appropriate neurologic 
Diagnostic Codes.  However, none of the medical examiners 
attribute the veteran's loss of reflexes to his service-
connected intervertebral disc syndrome.  Furthermore, the 
record is absent for any indication or complaint of current 
neuralgia, neuritis or paralysis.  There was no loss of 
pinprick in the thighs, legs, or feet on examination.  
Therefore, the Board finds that a disability rating under a 
separate Diagnostic Code for a neurological abnormality would 
not be appropriate.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability evaluation for his 
disability of the spine and that, therefore, the provisions 
of § 5107(b) are not applicable.


ORDER

An increased rating to 20 percent, and not higher, is granted 
for a healed fracture of the left leg, subject to the 
controlling regulations governing the payment of monetary 
benefits.

A rating in excess of 40 percent for intervertebral disc 
syndrome is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


